          Case 1:20-mc-00200-ALC Document 39 Filed 07/01/20 Page 1 of 2




                 MEMBERS OF THE FIRM
      ROBERT A. ABRAMS       THOMAS M. LOPEZ
      RANDO LPH AMENGUAL     NEIL S. MILLER
                                                                                     212.716.3278
      SHIREEN ARANI          STEVEN H. NEW MAN
      NICHOLAS G. ARONS      BARBARA LYNN PEDERSEN
                                                                                     212.716.3336
      MATTHEW DANOW          ANN RYAN
      ELAN R. DOBBS          JEFFREY SNYDER
      STEVEN B. FEIGENBAUM   MERYL LYNN UNGER
                                                                                     sfeigenbaum@katskykorins.com
      MATTHEW A. FEIGIN      MARCY L. W ACHTEL
      DAVID L. KATSKY        MARK W ALFISH
      ADRIENNE B. KOCH       ARIEL W EINSTOCK
      EUGENE V. KOKOT        JOEL S. W EISS
      ROY M. KORINS          ELIAS M. ZUCKERMAN
      DENNIS C. KRIEGER




                                                                      July 1, 2020
By ECF and Email

Honorable Andrew L. Carter, Jr.
United States District Judge
United States Courthouse
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

       Re:         La Dolce Vita Fine Dining Co. Ltd., et al. v. Zhang Lan, et al., 20-mc-200 (ALC)

Dear Judge Carter:

        As counsel to petitioners La Dolce Vita Fine Dining Company Limited and La Dolce Vita
Fine Dining Group Holdings Limited, I write to address the two matters raised by the Court in
its June 29, 2020 Order (ECF No. 35).
        Service: I enclose an affirmation and an affidavit of service that were e-filed on July 1
(ECF Nos. 37 and 38) as proof that my June 11, 2020 letter to the Court (ECF No. 33), its
accompanying proposed order (ECF No. 34) confirming the Attachment Order, and the Court’s
June 29, 2020 Order were served on June 29 on respondent Metro Joy International LLC
(“Metro Joy”) and the arbitral Respondents (Zhang Lan, Grand Lan Holding Groups (BV)
Limited and Qiao Jiang Lan Development Limited) in accordance with the methods of service
set forth in the Attachment Order. (See ECF No. 30 at pp. 3-4.) The letter and proposed
confirmation order were not served on Respondents before June 29 because under Fed. R. Civ.
P. 5(a)(2), service of papers is not required on parties who, like Respondents, are in default for
failing to appear. But as stated in my June 11 letter, all Respondents have been on notice of this
proceeding since the entry of the Attachment Order, and we expect that the arbitral Respondents’
counsel, Eric B. Fisher, in the related attachment proceeding before the Court is monitoring, on
their behalf, all ECF filings in this proceeding. (We have copied Mr. Fisher and Dylan Chan,
Metro Joy’s counsel, on this letter.)
         Case 1:20-mc-00200-ALC Document 39 Filed 07/01/20 Page 2 of 2


Honorable Andrew L. Carter, Jr.
July 1, 2020
Page 2

        Bond: Petitioners included in their proposed confirmation order a provision for the
return of the $150,000 bond for two principal reasons. First, Respondents have chosen not to
oppose Petitioners’ motion to confirm the Attachment Order or even to appear in this
proceeding, so there have been no legal fees, costs or damages incurred by Respondents for
which the security served by the bond is still necessary. Second, the arbitral awards that the
order of attachment was obtained to help enforce are now subject only to an appeal based on a
procedural objection that the court in a related enforcement proceeding in Hong Kong has
deemed baseless, and that is in all events highly unlikely to succeed. The possibility, then, that
Petitioners will not ultimately obtain a final judgment – which will enable them to proceed with
the turnover of the condominium covered by the attachment order – is exceedingly remote.

        Still, we acknowledge that little legal authority exists on the question of when a bond
provided to secure an order of attachment or other provisional remedy may be discharged.
CPLR Article 25, which governs undertakings, does not address that question, and our research
has uncovered no state or federal case law that does either. Under these circumstances, we
understand that the Court may prefer that the bond remain in place at least until there is a final
judgment in the underlying arbitrations in Beijing. If so, Petitioners do not object to removing
from the proposed order the provision for the discharge of the bond and the return to Petitioners
of the bond funds. What is much more important to Petitioners is that the confirmation order,
with or without a discharge of the bond, be entered as soon as possible to further ensure that the
attached condominium not be transferred in violation of the Attachment Order.

       We thank the Court for its consideration.

                                                     Respectfully,

                                                     /s/ Steven B. Feigenbaum
                                                     Steven B. Feigenbaum
cc:    Eric B. Fisher (by email)
       Dylan Chan (by email)
